Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered October 16, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The record indicates that the defendant’s waiver of his right to appeal was entirely voluntary and was made with full knowledge of the consequences thereof (see, People v Seaberg, 74 NY2d 1, 11). Furthermore, the terms of the waiver expressly preclude review of the sentence and the defendant withdrew all motions he had made, "either pending or decided” as part of the plea agreement. Mangano, P. J., Lawrence, Eiber and Miller, JJ., concur.